DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 Response to Amendment
In response to the amendment received on January 19, 2021:
Claims 1-11 are pending;
The prior art rejections to claims 1-3 and 10-11 are withdrawn in light of the amendment;
The prior art rejections to claims 4-9 stand as modified in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites temperature therein only as “degrees”.  It is indefinite as the claim does not specify the particular temperature scale associated with the term degrees (oF, oC, K?).  Therefore the claim is not clear.  Applicant is advised to amend the temperature range to include the proper scale unit to overcome this rejection (oC as appears in the disclosure).  Claims 2-3 and 10-11 are dependent upon claim 1 and do not remedy this issue.  Thus claims 2-3 and 10-11 are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN102969505A) in view of Zhou et al. (“Graphene modified LiFePO4 cathode materials for high power lithium ion batteries”) and Illakkiya et al. (“Nebulized spray pyrolysis” a new method for synthesis of graphene film and their characteristics”).
	Chen teaches of forming hollow LiFePO4 spheres via ultrasonic atomization (abstract).  The product is obtained via a process which generates mist droplets of LiFePO4 (Examples, as applied to claims 4-6).  The material above is employed in a lithium secondary battery which further includes the material above as the cathode active material along with an electrolyte and an anode (see pages 1-2 of the machine translation as applied to claim 6).
	LiFePO4 is an olivine structure material (as applied to claims 7-9).
	Chen does not teach of the hollow LiFePO4 particles further including rGO (claims 4-6).
	The concept of combining LiFePO4 active material with reduced graphene oxide (rGO) has long since been known in the art.  Particularly the concept of modifying LiFePO4 to include rGO coatings was known as shown by Zhou (Figs. 1-3 and, Experimental and Results and discussion as applied to claims 4-6).  Modifying the hollow LiFePO4 particles of Chen to further include rGO on the particles would have provided the expected benefit of improving the rate capability, rate performance and cycling stability of the material.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the hollow LiFePO4 particles of Chen with an rGO coating as taught by Zhou since it would have provided the expected benefit of improving the rate capability, rate performance and cycling stability of the material.  
	As to forming a “complex” of LiFePO4 and rGO (product of claims 4-9):
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
As to explicitly forming the powder of the mixed composite via spray pyrolysis, the concept of using spray pyrolysis to effectively reduce graphene oxide during such a step would have been an obvious modification given the additional teachings of lllakkiya.
lllakkiya is directed to methods for forming reduced graphene oxide (graphene oxide to graphene) via spray pyrolysis (abstract, experimental, results and discussion), lllakkiya identified that such a process eliminates the use of multiple steps in the production of graphene which can be time consuming and provide a simple and cost effective process for obtaining reduced graphene oxide.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Chen in view of Zhou wherein the graphene oxide component is reduced graphene oxide via spray pyrolysis as taught by lllakkiya since it would have provided an a simple and cost effective process for obtaining reduced graphene oxide and effectively formed a “complex” of active material and rGO. The result of providing hollow LiFePO4 hollow particles of Chen with an rGO coating of Zhou via spray pyrolysis would have resulted in a complex particle having an rGO coating which, during manufacturing would have further provided an rGO coating that would have covered the hollow LiFePO4 particles and prohibited loss of spherical shape as a result.
Claims 4-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (U.S. Patent Application No. 2012/0058397) in view of Chen et al. (CN102969505A), Zhou et al. (“Graphene modified LiFePO4 cathode materials for high power lithium ion batteries”) and lllakkiya et al. (“Nebulized spray pyrolysis: a new method for synthesis of graphene film and their characteristics”).
As to the product of claims 4-5 and 7-9 and battery employing the product of claim 6:
As discussed above, Zhamu teaches of forming cathode active material complexes comprising a lithium metal phosphate with reduced graphene oxide (discussed above).  The metal M can be at least one of Fe and Mn, including LiFePO4 and LiMnFePO4, which are known in the art to be olivine (examples as applied to claims 7-9).  The cathode material is then employed in a lithium secondary battery which further includes an electrolyte and anode (para. [0002] and prior art claims 30-33 as applied to claim 6).
Zhamu does not teach of the cathode active material above being hollow (claims 4-6). 
Chen teaches of forming hollow LiFePO4 spheres via ultrasonic atomization (abstract).  The product is obtained via a process which generates mist droplets of LiFePO4 (Examples as applied to claims 4-6).  Fabricating the particles in the form of being hollow was recognized by Chen since such a configuration was shown to provide for electrolyte retention within the hollow part of the particles and improve the diffusion rate of lithium ions and improve rapid charge and discharge performance of the active material.  
	 Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the particles of Zhamu to be hollow particles as taught by Chen since it would have provided for electrolyte retention within the hollow part of the particles, improved the diffusion rate of lithium ions and improved rapid charge and discharge performance of the lithium metal phosphate active material of Zhamu. 
As to explicitly forming the powder of the mixed composite via spray pyrolysis, the concept of using spray pyrolysis to effectively reduce graphene oxide during such a step would have been an obvious modification given the additional teachings of lllakkiya.
lllakkiya is directed to methods for forming reduced graphene oxide (graphene oxide to graphene) via spray pyrolysis (abstract, experimental, results and discussion), lllakkiya identified that such a process eliminates the use of multiple steps in the production of graphene which can be time consuming and provide a simple and cost effective process for obtaining reduced graphene oxide.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Zhamu wherein graphene oxide to reduced graphene oxide was performed via spray pyrolysis as taught by lllakkiya since it would have provided an a simple and cost effective process for obtaining reduced graphene oxide and effectively formed a “complex” of active material and rGO.
The result of modifying the rGO-coated LiFePO4 particles of Zhamu to be hollow as obtained by the ultrasonic spray pyrolysis method of Chen, and further obtaining the rGO from spray pyrolysis as well as was known in the art from lllakkiya would have resulted in a complex hollow lithium iron phosphate particle having an rGO coating which, during manufacturing would have further provided an rGO coating that would have covered the hollow LiFePO4 particles and prohibited loss of spherical shape as a result.
Response to Arguments
Applicant’s arguments with respect to claims 4-9 have been considered but are not persuasive for the following reasons.
Applicant appears to allege that the various the method of manufacturing relates to the product as a “complex” and it appears that Applicant alleges that differences in the method of manufacturing the product of the instant invention is a sufficient argument with respect to the claimed product.
This argument is not persuasive.
It is noted that the claims are directed to the product and arguments to the method of manufacturing the product are not held to be persuasive.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
The record does not provide clear and convincing evidence that the product claims are only obtainable from the inventive process and does not provide clear and convincing evidence that the prior art relied in the prior art rejections of record do not have a “complex” (although it is noted that Chen does teach of a complexing agent, and thus expectedly forms a complex and that Zhou calls the combination a “composite”)  There is no definite distinction between the “complex” of the product in terms of structure and the products of the prior art of record including the “complex” of Chen and “composite” of Zhou.  lllakkiya further taught that it was known in the art to obtain rGO from spray pyrolysis, thus further obviating the claimed “complex” given the similar general methodology of lllakkiya applicable to the teachings of Chen and Zhamu as discussed above.
Accordingly, this argument is not persuasive.
Applicant argues that after spray drying and reducing GO to rGO, the resultant particles would experience crystal growth and lose their spherical shape. 
This argument is not persuasive for the following reasons:
First, there is insufficient evidence of record to support Applicant’s allegation and cannot be found persuasive.  Second, the disclosure only suggests that particles synthesized by “ordinary spraying processes” (para. [0056] of the specification) may lose their spherical shape.  This neither sufficiently describes what the term “ordinary spraying processes” encompasses, the conditions for such processes, or the degree of loss of spherical shape, if any.  Third, even if there is a degree of difference, there is no quantitative evidence of record shown to determine the degree of any alleged difference.  It is further held that in practice, one of ordinary skill in the art would not have recognized the instant invention to be perfectly spherical either given tolerances and inherent limitations expected for manufacturing processes of materials.  Thus obtaining all particles of the instant invention to be perfectly spherical would not be reasonable.  Such further renders any alleged distinction between the claimed and disclosed spherical particles from the spherical particles of the cited prior art above, not sufficiently quantified.  It is noted that Chen teaches of process techniques for achieving spherical particles using the same general spray process (ultrasonic spray atomization pyrolysis) and the combination would still expectedly provide for substantially spherical particles and if any growth or distortion were to occur, the impact on the degree of spherical shape of the prior art product would be nominal and still substantially spherical.  
In addition, upon modifying the materials of Chen to include rGO (Zhou) and obtain rGO via ultrasonic pyrolysis (Illakkiya), the resultant combination (same composition and formed by similar spray pyrolysis techniques) would expect to have or maintain a similar degree of spherical shape, absent clear evidence to the contrary. 
Accordingly, this argument is not persuasive.
Applicant’s arguments with respect to lllakkiya appear to be a piecemeal analysis of the prior art reference.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  lllakkiya teaches that, in general, rGO can be obtained via spray pyrolysis with a reasonable expectation of success.  The combination of Chen in view of Zhou obviating the inclusion of rGO to a lithium active material, as discussed above.  As Chen uses droplet formation (“complexing agent”) to obtain the resultant material, and as lllakkiya teaches that rGO can be readily obtained via droplet formation processes, one of ordinary skill in the art would have had ample motivation to combine the teachings as outlined above, with a reasonable expectation of success that the combination will form a LiFePO4-rGO complex.
Thus for at least these reasons, the prior art rejections of record stand.
Allowable Subject Matter
Claim 1 (and dependent claims 2-3 and 10-11) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the process for the production of a cathode active material complex including lithium metal phosphate in the first precursor and adding graphene oxide to the first precursor to prepare a second precursor comprising the particular steps therein and wherein the formation of the powder is performed by spray pyrolysis in a reactor at a temperature between 100-800oC and the concentration of the first precursor is 0.15M to 0.45M.
The cited prior art of record does not appear to reasonably teach, suggest or render obvious the additional method conditions added to claim 1 (temperature and concentration in combination with the lithium metal phosphate and reduced graphene oxide in the context recited in claim 1) in the amendment filed on January 19, 2021 with any degree of specificity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725